Citation Nr: 0126759	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of excision of odontoma in the area of teeth #7 and 
#8.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service from November 1979 to November 
1984.

This matter comes to the Board of Veterans' Appeals (the 
Board) from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office  in Chicago, Illinois 
(the RO) which denied a compensable evaluation for the 
veteran's service-connected dental disability. 

The veteran was scheduled for a video conference hearing with 
the undersigned on November 13, 2001.  She failed to report 
for the hearing.  To the Board's knowledge, the veteran has 
offered no explanation as to why she was unable to appear and 
has made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn. 38 C.F.R. § 20.704(d) 
(2001).

Other issues

In an August 2001 rating decision, RO denied the veteran's 
claims of entitlement to various physical and psychiatric 
disabilities, claimed as secondary to the service-connected 
residuals of excision of odontoma.  There is no indication 
that the veteran has disagreed with that decision.  
Accordingly, the Board is without jurisdiction to consider 
those issues and they will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].     



FINDING OF FACT

The veteran's service-connected residuals of excision of 
odontoma in the area of teeth #7 and #8 is manifested by loss 
of tooth #7, loss of some bone in the area of the oral 
surgery and subjective complaints of pain; examination in 
December 1998 showed inter-incisal range of 44 mm and lateral 
excursion of 14 mm on the left and 12 mm on the right.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of zero percent 
for residuals of excision of odontoma in the area of teeth # 
7 and #8 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.150, Diagnostic Codes 9905, 9913, 9915 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for her 
service-connected dental disability under 38 C.F.R. § 4.150 
(2001).

In the interest of clarity, the factual background of this 
case will be presented first, followed by the pertinent law 
and regulations, and then by an analysis of the issue.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board observes in passing, however, that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service dental records in June 1981 revealed 
the presence of a "ghost tooth" in the vicinity of tooth #8.  
The diagnosis was odontoma.  ["Odontoma" is defined as "any 
tumor of odontogenic origin".  See Dorland's Illustrated 
Medical Dictionary (26th Ed. 1981) at 914.] Surgery was 
considered, but was evidently put off because the veteran was 
pregnant at the time.  In February 1982, X-rays revealed the 
presence of a 1 cm by 2 cm odontoma located between the roots 
of teeth #6 and #8 with an associated impacted tooth #7.  The 
odontoma and tooth #7 were removed.  

In March 1995, the veteran filed a claim of entitlement to 
service connection for residuals of excision of the odontoma. 
A July 1995 rating decision granted entitlement to service 
connection for odontoma and assigned a noncompensable 
evaluation.

According to a July 1996 VA dental examination report, the 
veteran had had an odontoma removed from between teeth #7 and 
#8 in 1982 with removal of tooth #7 and a retrograde amalgam 
was placed in tooth #8.  The veteran complained of 
intermittent pain in the area of her missing tooth.  Physical 
examination showed a missing tooth #7 and a retrograde 
amalgam on tooth #8 without any residual pathology visually, 
intra-orally, or on X-rays.  It was noted that teeth #5 and 
#26 had been removed for orthodontic reasons.  All remaining 
teeth were considered in good repair.  Tooth #8 had darkened 
somewhat since the surgery.  It was noted that the veteran 
had difficulty chewing on the front teeth and had 
intermittent pain.  The diagnosis was bony defect secondary 
to removal of odontoma in the area of teeth #7 and #8, and 
non-vital tooth #8.

In September 1998, the veteran filed a claim for an increased 
disability rating.

The veteran complained on VA dental examination in December 
1998 of an inability to bite hard on food; she further stated 
that exposure to hot and cold caused pain in the area of the 
surgery.  She also noted repeated facial swelling and 
periodontal problems with teeth adjacent to tooth #7.  On 
physical examination, maximum size of the opening was 44 mm, 
with left lateral excursion of 14 mm and right lateral 
excursion of 12 mm.  Bone loss at the extraction of the 
odontoma was approximately 30 to 40 percent on X-rays.  The 
diagnosis was postoperative loss of tooth #7 as a result of 
odontoma removed in 1982 with tooth #7 missing.

VA progress notes dated from December 1998 to December 2000 
reveal that the veteran was wearing braces when seen in July 
1999.  It was noted in November 1999 that there was a slight 
protrusion of the maxilla and that the veteran's bite was not 
stable.  

Also of record are July and November 2000 statements from 
F.E.G., D.D.S., an orthodontist.  According to Dr. F.E.G., 
the veteran was initially examined in February 1996 .  She 
sought dental treatment to resolve crowding of her teeth and 
improve the aesthetic appearance of her maxillary anterior 
teeth.  It was noted that the veteran's upper right incisor 
was missing; the veteran gave a history consistent with that 
described above [i.e. an odontoma had been diagnosed in the 
area of the lateral incisor and had both been removed while 
she was in service].  The treatment plan evidently was that 
VA was to replace the missing right lateral incisor with a 
prosthetic tooth.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

Specific schedular criteria

The veteran's disability from lost teeth has been rated 
utilizing Diagnostic Code 9913.  Under that diagnostic code, 
a noncompensable evaluation is assigned for loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity where masticatory surface can be 
restored by suitable prosthesis.  Where the loss of 
masticatory surface cannot be restored by suitable 
prosthesis,
a 10 percent evaluation is assigned when: (1) all upper and 
lower teeth on one side are missing; (2) all lower anterior 
teeth are missing, or; (3) all upper anterior teeth are 
missing.  Higher ratings are assigned for greater loss of 
teeth.  The rating criteria include a note that these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of alveolar process as a 
result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2001).

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2001), an inter 
incisal range of zero to 10 millimeters warrants a 40 percent 
evaluation.  An inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation.  A 20 percent evaluation is 
warranted for an inter-incisal range of 21 to 30 millimeters.  
An inter-incisal range of 31 to 40 millimeters warrants a 10 
percent evaluation.  A range of lateral excursion of zero to 
4 millimeters warrants a 10 percent evaluation.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

Under Diagnostic Code 9915, disabilities involving loss of 
half or less of the maxilla are rated depending upon amount 
of loss and whether the loss is replaceable by prosthesis. 
When the loss is less than 25 percent, and it is replaceable 
by prosthesis, a noncompensable rating is assigned. If is not 
replaceable by prosthesis, a 20 percent rating is applicable.  
If there is a loss of 25 to 50 percent, which is replaceable 
by prosthesis, a 30 percent rating is warranted.  If the loss 
is not replaceable by prosthesis, a 40 percent rating is for 
consideration. 38 C.F.R. § 4.150, Diagnostic Code 9915 
(2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board observes that the veteran has been informed by VA 
of the types of evidence that could be submitted by her in 
support of her claim, to include in the February 2000 
Statement of the Case and the August 2001 Supplemental 
Statement of the Case. Moreover, the veteran was sent a 
letter in March 2001 that referred to VA's duty to assist and 
notify her under the VCAA.  In fact, she submitted both lay 
and medical evidence in support of his claim.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Board 
believes that the record contains sufficient medical evidence 
in the form of the veteran's service and post-service medical 
records, including the December 1998 VA examination report.  

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of her claim.  As 
noted in the Introduction, she was scheduled for a 
videoconference hearing to be chaired by the undersigned, but 
she failed to report for the hearing.  Her representative 
submitted an informal hearing presentation on her behalf in 
November 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Therefore, a remand of this 
matter for further development would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  

Discussion

(i.)  Schedular rating under Diagnostic Code 9913

The veteran's service-connected dental disability, residuals 
of excision of odontoma in the area of teeth numbers 7 and 8] 
is currently rated by analogy to 38 C.F.R. § 4.150, 
Diagnostic Code 9913 [teeth, loss of].  See 38 C.F.R. § 4.20 
(2001) [when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  The 
veteran's service-connected residuals of excision of odontoma 
in the area of teeth #7 and #8 is rated by the RO as 
analogous to loss of teeth under Diagnostic Code 9913 because 
there has been removal of tooth #7. 

The currently assigned noncompensable disability rating is 
warranted when loss of masticatory surface can be restored by 
suitable prosthesis.  The medical evidence demonstrates that 
this is the case here.  The July 1996 VA examination report 
specifically referred to orthodontic treatment of missing 
tooth #7 and did not indicate that thus would be impossible 
or even difficult.  In the report of the December 1998 VA 
examination, the examiner specifically noted ""tooth #7 is 
missing and can be replaced with a prosthesis."  Moreover, in 
his November 2000 report, Dr. F.E.G. specifically stated that 
replacing the missing lateral incisor was the correct course 
of action.  The  was no indication, in that report or 
elsewhere in the record, that such replacement was not 
feasible.   

Higher disability ratings under Diagnostic Code 9913 are 
warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis.  As discussed immediately 
above, such is not the case here.  The medical evidence 
indicates that the veteran has only one lost tooth, #7, due 
to her service-connected disability, and that she was to get 
a replacement prosthetic tooth #7.  The Board therefore 
concludes that the criteria for a schedular rating in excess 
of zero percent under the provisions of Diagnostic Code 9913 
have not been met.  

(ii.)  Rating under other Diagnostic Codes
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

In a November 2001 written brief presentation, the veteran's 
accredited representative suggested that Diagnostic Codes 
9905 [temporomandibular articulation, limited motion of] and 
9915 [maxilla, loss of half or less] be considered.  

The Board finds that the RO correctly applied Diagnostic Code 
9913, which addresses loss of teeth.  This is consistent with 
the medical history, current diagnosis and demonstrated 
symptomatology.  As discussed above, the medical evidence 
shows that the veteran's service-connected disability 
involves the extraction of tooth #7 and loss of some 
surrounding bone in the area of the surgery.  

With respect to Diagnostic Code 9905, the criteria for which 
have been set forth above, inter-incisal range of motion was 
44 mm and lateral excursion was 14 mm on the left an 12 mm on 
the right on the most recent VA examination.  To warrant a 
compensable evaluation under Diagnostic Code 9905, 
inter0incisal range of motion would have to be limited to no 
more than 40 mm or lateral excursion would have to be limited 
to 4 mm.  Application of Diagnostic Code 9905 clearly does 
not benefit the veteran.

As noted above, Diagnostic Code 9915 involves loss of half or 
less of the maxilla.
See Woodson v. Brown, 8 Vet. App. 352, 354 (1995);  
"Dorland's Illustrated Medical Dictionary 994, 984 (28th ed. 
1994) (the maxilla is one of the bones forming the upper jaw, 
and the mandible is the bone of the lower jaw)."
Here, while there is x-ray evidence of bone loss of 30 to 40 
percent in the immediate extraction site of the odontoma, see 
the December 1998 VA examination report, there is no medical 
evidence of loss of any of the maxilla.  To the extent that 
this small, localized loss of bone may be considered to be 
loss of a portion of the maxilla (and there is no evidence 
that this is so), it would be rated as noncompensably 
disabling, since as discussed above the medical evidence is 
replete with evidence that the surgical site could be 
repaired with a prosthesis.  See Diagnostic Code 9915.   

(iii.)  Extraschedular consideration

The veteran has indicated that she suffers severely from her 
service-connected dental condition, referring to numerous and 
severe claimed symptoms, including facial deformity, "great 
pain"; numbness and facial swelling, among others.  See, in 
particular, her substantive appeal (VA Form 9) and statement 
in support of claim (VA Form 21-4138), both dated May 2000.  
In essence, the veteran is contending that an extraschedular 
rating is warranted. 

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
February 2000 Statement of the Case and the August 2001 
Supplemental Statement of the Case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the service-connected 
dental disability.  The RO concluded that the evidence did 
not indicate that referral for consideration of an extra-
schedular evaluation was warranted under the provisions of 38 
C.F.R. § 3.321(b).  Accordingly, the Board will address the 
matter of whether an extraschedular rating may be warranted 
in this case.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).  "An exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards."  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).

The Board is of course cognizant of the veteran's repeated 
contentions concerning the alleged severity of her service-
connected disability.  A claimant is deemed competent to 
report his or own symptomatology.  However, there is no 
medical evidence that the clinical picture here presented is 
in any way out of the ordinary.  Records in the file indicate 
that the veteran has a missing tooth #7 with resulting bone 
loss and complaints of pain.  There is no hint in the medical 
reports of the severity of pathology described by the 
veteran.  Indeed, the July 1996 VA examination report stated:  
"[t]here does not appear to be any residual pathology present 
either visually, intra-orally, or in the panoramic 
radiograph."

After having considered the evidence, the Board places 
relatively little weight of probative value on the veteran's 
statements.  Although the Board does not necessarily doubt 
her statements to examiners that she experiences occasional 
pain, there is no evidence of the extreme levels of 
symptomatology which she has described in communications to 
VA adjudicators.  The Board essentially discounts the 
veteran's self-serving statements made in connection with her 
claim for monetary compensation from the government and 
places much greater weight on the objective medical evidence 
of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).   

There is no objective evidence that the veteran's dental 
disability has interfered with her employment, which 
according to her claim for VA benefits was school bus driver.  
Further, there is no evidence that she has been hospitalized 
due to her service-connected dental disability.  The medical 
evidence demonstrates only routine treatment.  

Based on the evidence of record, the Board finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2001).  In short, the Board concludes that the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  Accordingly, the Board 
determines that the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001)is not warranted 
for the veteran's service-connected dental disability.

Additional comment

As noted in the Introduction, the veteran filed claims for 
secondary service connection for various claimed 
disabilities, including psychiatric problems, appearance 
problems, sinus problems, severe overbite and speech 
impediment, all claimed to be due to the service-connected 
residuals of excision of odontoma.  These claims were denied 
in an August 2001 RO rating decision.  The Board is unaware 
that the veteran has disagreed with that decision.  The Board 
wishes to make it clear that it intimates no opinion as to 
the ultimate outcome of any appeal as to those issues.


ORDER

Entitlement to a compensable evaluation for residuals of 
excision of odontoma in the area of teeth #7 and #8 is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

